PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Wei Yu, et al.
Application No. 16/901,280
Filing Date: June 15, 2020
Attorney Docket No. 0141851.0733237
For: METHOD AND APPARATUS FOR MEASURING WIRELESS PERFORMANCE OF RECEIVER OF WIRELESS TERMINAL

:
:
:
:	
:        DECISION ON PETITION
:     
:
:



This is a decision on the petition under 37 CFR 1.182, filed July 22, 2022, to expedite consideration of the concurrently filed petition under 37 CFR 1.55(f), to accept a delayed submission of a certified copy of the foreign application. 

The petition under 37 CFR 1.182 is granted, to the extent that the petition fee of $210 has been received.   

A grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The petition is found to comply with all the above requirements. Accordingly, the petition is granted.

The Office acknowledges that the certified copy of Chinese Application No. 201810030667.4 is located in parent Application No. PCT/CN2018/123154.  

Any questions concerning this decision may be directed to the undersigned at (571) 272-3226. Questions concerning status or issuance of the application should be directed to the Office of Data Management at (571) 272-4200. 



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions